        Case 1:19-cv-00810-RBW Document 143 Filed 11/02/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                  )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-957 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )

         DEFENDANT’S NOTICE OF COMPLIANCE WITH COURT ORDER

       Defendant respectfully provides notice that it has provided Plaintiffs with an “updated

redacted version of the Mueller Report, which discloses the information redacted pursuant to

Exemption 5, unless such information has been properly withheld pursuant to another exemption”

in compliance with the Court’s Order of September 30, 2020. See Order, Dkt. 131.



Dated: November 2, 2020                    Respectfully submitted,

                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General
                                           Civil Division
Case 1:19-cv-00810-RBW Document 143 Filed 11/02/20 Page 2 of 3




                            ELIZABETH J. SHAPIRO
                            Deputy Director
                            Federal Programs Branch

                            /s/ Courtney D. Enlow
                            COURTNEY D. ENLOW
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Room 12102
                            Washington, D.C. 20005
                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov

                            Counsel for Defendant




                              2
         Case 1:19-cv-00810-RBW Document 143 Filed 11/02/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  3
